FILED
                                                                  United States Court of Appeals
                                        PUBLISH                           Tenth Circuit

                      UNITED STATES COURT OF APPEALS                    January 23, 2014

                                                                      Elisabeth A. Shumaker
                                   TENTH CIRCUIT                          Clerk of Court


 JOELLE RIDDLE; GARY HAUSLER;
 KATHLEEN CURRY; THE
 COMMITTEE TO ELECT KATHLEEN
 CURRY; THE LIBERTARIAN PARTY
 OF COLORADO,

       Plaintiffs-Appellants,

 v.                                                        No. 13-1108

 JOHN HICKENLOOPER, in his official
 capacity as Governor of the State of
 Colorado; SCOTT GESSLER, in his
 official capacity as Secretary of State of
 the State of Colorado,

         Defendants-Appellees.



           APPEAL FROM THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLORADO
                    (D.C. No. 1:10-CV-01857-PAB-KMT)


William E. Zimsky, Abadie & Schill, P.C., Durango, Colorado, for Plaintiff -Appellants.

Matthew D. Grove, Assistant Attorney General, State of Colorado, Denver, Colorado, for
Defendants-Appellees.


Before GORSUCH, BALDOCK, and BACHARACH, Circuit Judges.


BACHARACH, Circuit Judge.
       In 2010, three individuals ran for the Colorado House of Representatives, House

District 61: Kathleen Curry, Roger Wilson, and Luke Korkowski. Ms. Curry was a

write-in candidate, Mr. Wilson was the Democratic nominee, and Mr. Korkowski was the

Republican nominee. Under Colorado law, individual contributions to Ms. Curry were

capped at $200, and individual contributions to each of her opponents were capped at

$400. Unhappy with this disparity, contributors to Ms. Curry’s campaign (along with

others) sued state officials under 42 U.S.C. § 1983, claiming violation of the First

Amendment and the Fourteenth Amendment’s Equal Protection Clause. The district

court rejected the claims and granted summary judgment to the state officials.

Appellant’s App., vol. I, at 146-78. We reverse on the equal-protection claim; and, in

light of this decision, we decline to address the summary-judgment ruling on the First

Amendment claims.

I.     Colorado Law and the Disparity in Contribution Limits Among Candidates
       for the Same Office

       The disparity in contribution limits is affected by the State’s procedure for

determining which candidates can appear on the general-election ballot. For that

determination, the State of Colorado distinguishes between the major parties (Republican

and Democrat) and all other parties. Republican and Democratic candidates can obtain a

place on the general-election ballot only by running in (and winning) a primary even

when there is only one candidate seeking the nomination. See Colo. Rev. Stat. § 1-4-

101(1) (2010) (stating the general rule that “only a major political party . . . shall be

entitled to nominate candidates in a primary election”). But write-ins, unaffiliated

                                               2
candidates, and minor-party nominees run in a primary only when multiple candidates vie

for the nomination. See Colo. Rev. Stat. § 1-4-1304(1.5)(c) (2010) (stating that a primary

will be used to nominate a candidate in a minor party if more than one candidate is

designated by assembly or a combination of assembly and petition); Colo. Rev. Stat. § 1-

4-802(1) (2010) (stating that unaffiliated candidates can qualify for a general election

“other than [through] a primary election or a convention”); Colo. Rev. Stat. § 1-4-1101(1)

(2010) (allowing candidates to obtain votes at a general election through write-in).

       Against this backdrop, Colorado amended its state constitution. The amendment,

known as “Amendment 27,” set limits for the amount that could be given by a single

contributor to candidates for state offices in the primaries and general elections. For

candidates running for the state legislature, the limit was $200 for the primary and $200

for the general election.

       In 2004, the legislature adopted the statute (Colo. Rev. Stat. §§ 1-45-103.7(3)-(4))

being challenged here. The statute effectively removed any potential time limitations on

when a candidate committee could accept contributions when a primary is involved. For

money ostensibly given for the primary, the candidate committee could accept the

contribution and spend it during the general election; and, for money ostensibly given for

the general election, the committee could accept the contribution and spend it even before

the primary. See Colo. Rev. Stat. § 1-45-103.7(4) (2010).

       The Secretary of State interprets Amendment 27 and the state statute to: (1) allow

candidates with primaries to receive up to $400 from a single contributor and spend it



                                             3
before or after the primary, and (2) disallow this flexibility for candidates without

primaries.1

II.   The Lawsuit, the Appeal, and Our Decision

       The disparity in limits led to the filing of the present suit, with the Plaintiffs

claiming an equal-protection violation for contributors to write-ins, unaffiliated

candidates, and nominees for the minor parties.2 The federal district court held, as a

matter of law, that the state statute did not violate the contributors’ constitutional rights

and granted summary judgment to the state officials.

       The Plaintiffs appealed, arguing that the state statute violates the rights to equal

protection, political expression, and association for individuals contributing to write-ins,

unaffiliated candidates, and nominees for the minor parties. We hold that the state

statute, as applied, violates the contributors’ rights to equal protection.3 Thus, we reverse

and remand with instructions to grant summary judgment to the Plaintiffs on their equal-

protection claim as applied here, when each candidate runs unopposed for the

nomination.




1
       The Plaintiffs do not question the correctness of the Secretary’s interpretation;
instead, they challenge the constitutionality of the state statute when interpreted in this
manner.
2
       The Plaintiffs are challenging the disparity rather than the amount of the
contribution limit. See Randall v. Sorrell, 548 U.S. 230, 262-63 (2006).
3
       We need not decide whether the state statute is facially unconstitutional because
the consequences of the decision would be the same. See Citizens United v. Fed. Election
Comm’n, 558 U.S. 310, 376 (2010) (Roberts, C.J., concurring).

                                               4
III.   The Statutory Classification and the Denial of Equal Protection

       The equal-protection claim requires us to decide whether the state statute

improperly discriminates among contributors when the major- and minor-party

candidates are unopposed for their nominations. This inquiry involves three questions:

       1.     Are contributors to Ms. Curry similarly situated to persons contributing to
              her Republican and Democratic opponents?

       2.     If the contributors are similarly situated, what is the appropriate level of
              scrutiny?

       3.     Depending on the appropriate level of scrutiny, is the State’s purpose
              sufficiently important and is the statutory classification sufficiently
              connected to that purpose?

       In addressing these questions, we conclude:

       1.     Contributors to Ms. Curry’s campaign are similarly situated to contributors
              supporting her Republican and Democratic opponents.

       2.     Because the statutory classification affects a fundamental right, the right to
              political expression, we apply a standard that is at least as rigorous as the
              standard applied under the First Amendment.

       3.     Under this standard, the statutory classification would fail.

       A.     Standard of Review

       All parties sought summary judgment, and the district court granted the

Defendants’ motion and denied the Plaintiffs’ motion. For both rulings, we engage in de

novo review. Constitution Party of Kan. v. Kobach, 695 F.3d 1140, 1144 (10th Cir.

2012). And in considering the district court’s rulings on both motions, we view the




                                              5
evidence in the light most favorable to the non-movant and determine whether that party

is entitled to judgment as a matter of law. Id.

       B.     Determining Whether Ms. Curry’s Contributors Are Similarly
              Situated to the Contributors Supporting Her Republican and
              Democratic Opponents

       The threshold issue is whether the “disfavored parties” (contributors to Ms.

Curry’s campaign) are similarly situated to the “favored parties” (contributors to the

Republican and Democratic nominees). We conclude that the favored and disfavored

contributors are similarly situated.

       We must begin by determining the meaning of the phrase, “similarly situated.”

The contributors are considered “similarly situated” if they are alike in “‘all relevant

respects.’” Coal. for Equal Rights, Inc. v. Ritter, 517 F.3d 1195, 1199 (10th Cir. 2008)

(quoting Nordlinger v. Hahn, 505 U.S. 1, 10 (1992)). Contributors to the legislative race

were alike “in all respects” because no relevant distinctions existed between an individual

wanting to donate money to Kathleen Curry and another individual wanting to donate to

Ms. Curry’s opponent.

       The Defendants argue to the contrary, but they confuse:

       ●      the contributors with their preferred candidates, and

       ●      the state constitution with the statute being challenged.

       The Defendants do not question the similarities among the contributors. Instead,

the Defendants focus on the candidates, saying that Ms. Curry and her opponents are not

similarly situated. Perhaps the Defendants are right, for the Republican and Democratic

candidates had to run in primaries and Ms. Curry did not. But the equal-protection claim

                                              6
was asserted by the contributors, not Ms. Curry. They simply want to contribute to their

preferred candidate.

       The Defendants’ distinction also confuses the Colorado Constitution with the

Colorado statute. Focusing on the Colorado Constitution, the Defendants insist that the

Republican and Democratic candidates had primaries and the write-in candidate (Ms.

Curry) didn’t have a primary. Thus, the Defendants argue that the State should be able to

set different contribution limits for candidates running in primaries and those not running

in primaries. But this argument confuses the state constitution with the state statute being

challenged.

       The Plaintiffs stated in oral argument that they are not challenging the Colorado

Constitution. Instead, the Plaintiffs confine their challenge to the Colorado statute. This

statute does not set contribution limits based on who has a primary and who doesn’t.

Instead, the statute blurs the distinction by allowing Republican and Democratic

candidates to collect and spend the entire $400 after the primary. Thus, a Republican or

Democratic candidate can obtain $400 from a single contributor and spend all of the

money in the general election. For the same general election, a write-in candidate can

obtain only $200 from a single contributor.

       To illustrate: Assume that three individuals want to make all of their potential

contributions one week after the primaries and that each individual would support a

different candidate. The supporter of Ms. Curry could contribute only $200, but

supporters of Ms. Curry’s opponents could contribute twice as much. How are the

supporters different aside from their political preferences? According to the Defendants,

                                              7
the supporters are different because the Republican and Democratic nominees had to win

a spot on the general-election ballot through a primary and Kathleen Curry did not. But

the Defendants’ distinction (based on who has a primary and who doesn’t) has nothing to

do with the statutory classification, which creates different contribution limits after the

primary has already ended.

       Without any meaningful differences between the three contributors, we conclude

that they are similarly situated.

       C.     Determining the Appropriate Level of Scrutiny

       With this conclusion, we must determine the appropriate level of scrutiny.

       Courts ordinarily scrutinize statutory classification under a deferential test, called

“rational basis.” See Riddle v. Mondragon, 83 F.3d 1197, 1207 (10th Cir. 1996).

Exceptions exist for statutory classifications that turn on suspect differences (such as

race) or that affect a fundamental right. Price-Cornelison v. Brooks, 524 F.3d 1103, 1109

(10th Cir. 2008). In these circumstances, we would ordinarily apply strict scrutiny. Id.

       The district court declined to apply strict scrutiny, reasoning that the contributors

did not belong to a suspect class and that all contributors were treated alike because the

same limitations applied to candidates running in a primary. We conclude that the

district court should have applied greater scrutiny to the statutory classification.

       It is true that the statute does not differentiate between contributors based on a

suspect classification such as race. But the statute does classify contributors in a way that

impinges on a fundamental rightthe right to contribute as a form of political

expression. See Meyer v. Grant, 486 U.S. 414, 420 (1988); see also Buckley v. Valeo,
                                              8
424 U.S. 1, 23 (1976) (per curiam) (stating that the law imposed contribution limitations

that “implicate[d] fundamental First Amendment interests”).

       The district court did not question the fundamental nature of this right. Instead,

the court reasoned that Colo. Rev. Stat. § 1-45-103.7 had not treated individuals

contributing to Ms. Curry any differently than the individuals contributing to the

Republican and Democratic candidates. This reasoning is incorrect. After the primary, a

supporter of Ms. Curry could give her only $200. At the same time, others could

contribute $400 each to the Republican and Democratic candidates, and the candidates

could spend that money in the general election. In this way, the statute treated

contributors differently based on the political affiliation of the candidate being supported.

And by treating the contributors differently, the statute impinged on the right to political

expression for those who support Ms. Curry or other nominees who are unable to obtain

funds prior to nomination.

       As a result, we conclude that the statutory classification impinged on a

fundamental right.

       D.     Strictly Scrutinizing the Statutory Classification

       This conclusion would ordinarily require us to apply strict scrutiny. See Austin v.

Mich. Chamber of Commerce, 494 U.S. 652, 666 (1990) (“Because the right to engage in

political expression is fundamental to our constitutional system, statutory classifications

impinging upon that right must be narrowly tailored to serve a compelling governmental




                                              9
interest”);4 see also Police Dep’t v. Mosley, 408 U.S. 92, 101 (1972) (“The Equal

Protection Clause requires that statutes affecting First Amendment interests be narrowly

tailored to their legitimate objectives.”). Generally, this scrutiny involves two inquiries:

       ●      whether the State’s asserted interest is compelling, and

       ●      whether the means chosen are narrowly tailored to advance that interest.

Price-Cornelison v. Brooks, 524 F.3d 1103, 1109 (10th Cir. 2008).

       In the First Amendment context, the Supreme Court has applied a less rigorous

test for contribution limits, examining whether they are closely drawn to a sufficiently

important governmental interest. See, e.g., Randall v. Sorrell, 548 U.S. 230, 247 (2006).

For the sake of argument, we can assume that this form of intermediate scrutiny applies

when contributors challenge contribution limits based on the Fourteenth Amendment’s

Equal Protection Clause rather than the First Amendment. Even under this form of

intermediate scrutiny, however, the state officials would bear the burden of proof. See

Nixon v. Shrink Missouri Government PAC, 528 U.S. 377, 387-88 (2000).

       The Defendants rely solely on the State’s interest in preventing corruption or the

appearance of corruption. This interest is sufficiently important. See Buckley v. Valeo,

424 U.S. 1, 67-68 (1976) (per curiam). But this interest has little to do with Colorado’s

statutory distinction among contributors.

4
       In 2010, the Supreme Court overruled a separate part of Austin. Citizens United v.
Fed. Election Comm’n, 558 U.S. 310, 347-65 (2010). But the Court has not overruled the
equal-protection analysis in Austin. See Iowa Right to Life Comm., Inc. v. Tooker, 717
F.3d 576, 603 (8th Cir. 2013) (following Austin’s equal-protection analysis (because it
had not been overruled) to determine the constitutionality of a classification involving a
ban on political contributions).

                                             10
       In evaluating the connection to the statutory distinction, we must determine

whether it is closely drawn to advance the State’s interest in preventing corruption or the

appearance of corruption. We conclude that the means chosen are ill-conceived to

advance these interests.

       The statutory classification might advance the State’s asserted interest if write-ins,

unaffiliated candidates, or minor-party nominees were more corruptible (or appeared

more corruptible) than their Republican or Democratic opponents. But the Defendants

have never made such a suggestion. In the absence of a link between the differing

contribution limits and the battle against corruption, the means chosen are not closely

drawn to the State’s asserted interest.

       Rather than tie the statute to the anticorruption goal, the state officials argue that

Republican and Democratic candidates must frequently spend money before the primary

to “clear the field” of others wanting the nomination. In contrast, write-ins, unaffiliated

candidates, and minor-party candidates need not clear the field of rivals; thus, these

candidates arguably need less funds than their Republican or Democratic opponents

before earning a place on the general-election ballot.

       But this arguable distinction does not affect our inquiry. The state officials do not

rely on the cost of a primary as a separate governmental interest. Instead, the officials

rely solely on the State’s asserted interest in fighting corruption. And that interest is not

advanced by a law that allows Republicans or Democrats to collect larger donations than

write-ins, unaffiliated candidates, or minor-party nominees. See Russell v. Burris, 146

F.3d 563, 571-72 (8th Cir. 1998) (holding that a statute was not narrowly tailored to

                                              11
combat corruption when it allowed some political action committees to contribute 2.5

times the amount that most others could contribute).

       The statute creates a basic favoritism between candidates vying for the same

office. Ms. Curry’s campaign provides a vivid example. Ms. Curry, as a write-in, had no

opponent until she earned a place on the general-election ballot. The same was true of

the Republican and Democratic nominees, for they were unopposed in their primaries.

Unlike Ms. Curry, however, the Republican and Democratic candidates could collect

$400 after earning a place on the general-election ballot. In contrast, Ms. Curry could

collect only $200.

       This classification does what the Supreme Court has never countenanced: It

creates different contribution limits for individuals running against one another. See

Davis v. Fed. Election Comm’n, 554 U.S. 724, 738 (2008) (“We have never upheld the

constitutionality of a law that imposes different contribution limits for candidates who are

competing against each other . . . .”). These discriminatory limits are not closely drawn

to the State’s interest in battling corruption or the appearance of corruption. As a result,

the classification does not survive strict scrutiny.

       The Supreme Court addressed similar circumstances in Davis v. FEC, 554 U.S.

724 (2008). There, the Court addressed a First Amendment challenge to a law that

allowed candidates to obtain more from individual contributors when an opponent had

spent more than $350,000 in personal funds. Davis, 554 U.S. at 728, 736. The Court

struck down the law on First Amendment grounds, holding that the classification between

candidates was not closely drawn to the stated interest in preventing corruption or the

                                              12
appearance of corruption. Id. at 737-44. Though a uniform contribution limit would

have been constitutional, the Court noted its difficulty in imagining how Congress would

advance its “anticorruption goals” by creating more severe contribution limits for

candidates financing their own campaigns. Id. at 741. Ultimately, the law failed because

it imposed “different contribution . . . limits on candidates vying for the same seat.” Id. at

743-44.

       Though the Court rested on the First Amendment rather than on the right to equal

protection,5 the rationale applies with even greater force here. See Richard Briffault,

Davis v. FEC: The Roberts Court’s Continuing Attack on Campaign Finance Reform, 44

Tulsa L. Rev. 475, 488 (2009) (discussing the Davis Court’s emphasis on equality, such

as the references to “‘discriminatory fundraising limitations,’” “‘fundraising advantages

for opponents,’” and “‘the unprecedented step of imposing different contribution and

coordinated party expenditure limits on candidates vying for the same seat’” (footnotes

omitted)).

       Because the constitutional issue involved the First Amendment, the Davis Court

focused on whether the classification was closely drawn to the government’s

anticorruption goal. Davis, 554 U.S. at 737-44. Here we have the same statutory

anomaly of candidates running against each other with different contribution limits, and

the disparity is not closely drawn to the asserted interest in fighting corruption or its


5
        The Court declined to address the equal-protection claim in light of the decision to
strike down the law on First Amendment grounds. Davis v. Fed. Election Comm’n, 554
U.S. 724, 744 n.9 (2008).

                                              13
appearance. As a result, we follow the teaching of Davis and hold that the statutory

classification is unconstitutional because it is not closely drawn to the State’s

anticorruption goal.

IV.    Conclusion

       We do not suggest that the constitution would forbid any contribution limits based

on an election cycle. But here the State of Colorado has created different contribution

limits for candidates running against each other, and these differences have little to do

with fighting corruption. Indeed, even now, the Defendants have failed to articulate how

the statutory classification advances Colorado’s interest in preventing corruption. Thus,

we conclude that the statutory classification violates the right to equal protection for

individuals wishing to contribute to write-ins, unaffiliated candidates, and minor-party

candidates when each candidate runs unopposed for the nomination.

       In these circumstances, the district court erred in granting summary judgment to

the Defendants. Instead, summary judgment should have been awarded to the Plaintiffs.

Accordingly, we reverse and remand with instructions to vacate the judgment and to

award summary judgment to the Plaintiffs on their as-applied claim under the Fourteenth

Amendment’s Equal Protection Clause.




                                             14
13-1108, Riddle v. Hickenlooper

GORSUCH, Circuit Judge, concurring.

      I confess some uncertainty about the level of scrutiny the Supreme Court

wishes us to apply to this contribution limit challenge, but I harbor no question

about the outcome we must reach. My colleagues are surely right that, as applied,

Colorado’s statutory scheme offends the Constitution’s equal protection

guarantee, whatever plausible level of scrutiny we might deploy. At the same

time, it’s no less clear to me that, with a little effort, Colorado could have

achieved its stated policy objectives (and might still) without offending the

national charter.

                                          *

      In at least one important way Colorado discriminates against minor party

contributors. An example illustrates the problem: contributors to state legislative

races can make two separate $200 contributions ($400 in all) to major party

candidates who face no primary opposition. One of these $200 contributions may

be nominally attributed to the (uncontested) primary, the other to the general

election, but under Colorado’s statutory scheme all the money can be spent in aid

of the general election contest. Meanwhile, contributors to minor party

candidates who face no opposition for their party’s nomination can make only one

$200 contribution. So it is that, in the particular situation we face, major party

contributors can channel twice as much money to their favorite candidate in the

general election as minor party contributors can.
      The minor party contributors who bring this equal protection challenge

suggest (at least in places) that we should consider applying strict scrutiny to this

particular aspect of Colorado’s statutory scheme. They say that contributing in

elections implicates a fundamental liberty interest, that Colorado’s scheme favors

the exercise of that fundamental liberty interest by some at the expense of others,

and for this reason warrants the most searching level of judicial scrutiny. For my

part, I don’t doubt this line of argument has much to recommend it. The trouble

is, we have no controlling guidance on the question from the Supreme Court.

And in what guidance we do have lie some conflicting cues.

      No one before us disputes that the act of contributing to political campaigns

implicates a “basic constitutional freedom,” one lying “at the foundation of a free

society” and enjoying a significant relationship to the right to speak and associate

— both expressly protected First Amendment activities. Buckley v. Valeo, 424

U.S. 1, 25 (1976) (per curiam). Even so, the Court has yet to apply strict scrutiny

to contribution limit challenges — employing instead something pretty close but

not quite the same thing. See id. (using a “closely drawn” rather than a strict

scrutiny standard); Davis v. FEC, 554 U.S. 724, 740 n.7 (2008); Republican Party

of N.M. v. King, No. 12-2015, slip op. at 8-9 (10th Cir. Dec. 18, 2013). Some

have questioned whether contribution limits should be subject to strict scrutiny.

See, e.g., Randall v. Sorrell, 548 U.S. 230, 266-67 (2006) (Thomas, J., concurring

in the judgment); Buckley, 424 U.S. at 241-45 (Burger, C.J., concurring in part

                                          2
and dissenting in part). The Court itself now has under consideration a case in

which it may (or may not) choose to address the question. See McCutcheon v.

FEC, 133 S. Ct. 1242 (2013) (noting probable jurisdiction in a challenge to

aggregate contribution limits; oral argument was held October 8, 2013). But, to

date at least, the Court hasn’t gone so far. See Citizens United v. FEC, 558 U.S.

310, 359 (2010).

      Of course, all these teachings have come in the context of First Amendment

challenges to contribution limits — and in this appeal we are asked to decide a

Fourteenth Amendment claim. In the Fourteenth Amendment’s equal protection

context, the Supreme Court has clearly told us to apply strict scrutiny not only to

governmental classifications resting on certain inherently suspect grounds

(paradigmatically, race) but also governmental “classifications affecting

fundamental rights.” Clark v. Jeter, 486 U.S. 456, 461 (1988). Still, some

thoughtful judges have questioned whether it is appropriate to lift what is an

admittedly “fundamental right” found in the First Amendment and analyze its

infringement here, in the Fourteenth Amendment context, shorn of what the Court

has said about the appropriate level of scrutiny applicable to that right in its

native doctrinal environment. Isn’t the nature of the interest at issue (its

“fundamental-ness”) closely tied to the level of scrutiny afforded that interest in

its doctrinal home? Can an interest become more potent (“more” fundamental)

when viewed through the lens of equal protection analysis? See, e.g., Wagner v.

                                           3
FEC, 854 F. Supp. 2d 83, 95-97 (D.D.C. 2012) (Boasberg, J.); Ill. Liberty PAC v.

Madigan, 902 F. Supp. 2d 1113, 1125-26 (N.D. Ill. 2012) (Feinerman, J.).

      To these questions, I can imagine this (potential) reply. The plaintiffs

before us don’t complain that Colorado’s contribution limits violate their First

Amendment rights because, say, the limits are too low for everyone. Instead, they

complain that the State’s contribution limits violate the Fourteenth Amendment’s

equal protection guarantee by discriminating against minor party contributors.

And whatever level of scrutiny should apply to equal infringements of the right to

contribute in the First Amendment context, the strictest degree of scrutiny is

warranted under Fourteenth Amendment equal protection doctrine when the

government proceeds to discriminate against some persons in the exercise of that

right. On this account, there is something distinct, different, and more

problematic afoot when the government selectively infringes on a fundamental

right. Cf. Davis, 554 U.S. at 743-44 (suggesting that even in the First

Amendment context “imposing different contribution . . . limits on candidates

vying for the same seat” may call out for especially heightened scrutiny).

                                          *

      While there may be room in this case to debate the appropriate level of

scrutiny, there’s no room to debate the outcome. The various tiers of scrutiny

that occupy so much attention in contemporary constitutional litigation — rational

basis, strict scrutiny, something(s) in between — may sometimes provide

                                          4
important heuristic help by illuminating the underlying question whether the State

has violated the text of the Equal Protection Clause (or the First Amendment or

some other constitutional guarantee). But this isn’t one of those cases. Whatever

level of scrutiny one might reasonably apply here — even spotting (without in

any way granting) Colorado its wish that we lift Buckley’s somewhat more

relaxed level of scrutiny from its First Amendment home and plunk it down into

this Fourteenth Amendment equal protection setting — the State’s statutory

scheme still pretty clearly flunks.

      In Buckley, the Supreme Court held that contribution limits must be

“closely drawn to avoid unnecessary abridgement of associational freedoms.”

424 U.S. at 25. But the Court also recognized that a state’s interest in preventing

political corruption and its appearance can (sometimes) satisfy this standard. See

id. at 25-29; Citizens United, 558 U.S. at 345. Recognizing this line of defense

may represent its best available lifeline, Colorado insists in its brief (though ever

so briefly, just one paragraph in all) that its regulatory scheme is all about

warding off corruption, or at least corruption’s appearance. Yet the State never

even tries to tell us how those interests might be served by a scheme that

discriminates in favor of major party contributors. Let alone introduce evidence

to support such an argument. All we have is one stray, if insistent, assertion

found in a lawyer’s brief.




                                          5
      To be sure, Colorado tries a separate line of defense, suggesting that its

discriminatory contribution scheme is justified not only because of corruption but

also because of cost. Under Colorado law, major party candidates must always

participate in primaries. Even when unchallenged. Meanwhile, under Colorado

law minor parties may not conduct primaries when only one candidate seeks the

nomination. Because even unchallenged primaries can be expensive, the State

reasons, major party candidates who face no challenge for the nomination need

and deserve more money than similarly situated minor party counterparts.

      This argument bears no shortage of curiosities, but consider just these two.

First, can a state really justify unequal treatment because of a “problem” of its

own creation? After all, to the extent unchallenged major party candidates may

incur more costs because they have to participate in primaries (an essential factual

premise for which Colorado has identified no evidence in our record), that’s only

because state statutory law requires them to do so. Second, what does the State’s

proffered rationale have to do with the rule it seeks to defend? Even if we accept

for argument’s sake the notion that major party candidates “need” more money to

secure their parties’ nominations because of the primary election process, that

speaks only to the primary election. Meanwhile, the challenge in this case

focuses on the fact Colorado’s regulatory regime allows major party contributors

greater influence in the general election. The State’s rationale and rule just don’t

jibe: it supplies a possible rationale for higher contribution limits for major party

                                          6
candidates at the primary election stage but the challenge in this case focuses on

the fact the State effectively allows higher contributions to major party candidates

at the general election stage.

       When it really comes down to it, the only reason I can imagine for

Colorado’s challenged regulatory scheme is a bald desire to help major party

candidates at the expense of minor party candidates. Whether that rationale could

save Colorado’s scheme seems to me highly doubtful. Of course, the Supreme

Court has suggested that states may enact “reasonable election regulations”

designed to foster a two-party system. Timmons v. Twin Cities Area New Party,

520 U.S. 351, 367 (1997). But the Court has never gone so far as to suggest the

states may pursue that interest by discriminating against contributors based on

their political allegiances. Cf. id. (a state’s interest in a two-party system “does

not permit [it] to completely insulate the two-party system from minor parties’ or

independent candidates’ competition and influence”). Neither has Colorado had

the audacity to suggest that we should uphold its regime on this basis — and

when deciding whether a law satisfies strict scrutiny or Buckley’s slightly less

demanding standard, this court is obliged to assess the law only in light of the

interests the State has sought to pursue, not those it hasn’t. See, e.g., Nixon v.

Shrink Mo. Gov’t PAC, 528 U.S. 377, 387-88 (2000) (“[U]nder Buckley’s standard

of scrutiny, a contribution limit involving significant interference with

associational rights could survive if the Government demonstrated that

                                          7
contribution regulation was closely drawn to match a sufficiently important

interest.” (emphasis added) (citations and quotation marks omitted)).

                                          *

      Having said this much, it is worth pausing to emphasize what isn’t said in

these pages. Nothing in what I’ve suggested or what the court holds intimates

that Colorado must adopt a per-election-cycle rather than a per-election approach

to the regulation of campaign contributions. The State represents that its

constitution requires some sort of statutory scheme regulating campaign

contributions on a per-election basis (disaggregating primary and general election

contributions and capping them separately) rather than on a per-cycle basis

(aggregating the two steps in one overall contribution limit). If we strike down

its current statutory regime, Colorado says it worries its constitutional command

may be imperiled too. But such fears are misplaced. The fact that Colorado’s

current statutory per-election scheme runs afoul of the federal equal protection

guarantee doesn’t mean all will. The federal government regulates campaign

contributions on a per-election basis and manages to do so without any of the

discrimination found in Colorado statutory law. Perhaps the State might follow

this model or some other. What we hold today is limited but no less essential for

it: a state cannot adopt contribution limits that so clearly discriminate against

minority voices in the political process without some “compelling” or “closely

drawn” purpose — and Colorado has articulated none.

                                          8